Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 11/30/2021 amendment/responses in the application of DUSSMANN et al. for “REPEATER SYSTEM USING UMBRELLA BASE STATION” filed 06/23/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-36 are now pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 28-29, 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BRAUN et al. (US 2019/0115972 A1), hereinafter BRAUN.
Regarding claim 26, BRAUN discloses a base station (base station 102s, see figure 1) configured to supply capacity for serving a service area that is located remotely from the base station, comprising: 
downlink circuitry configured to generate downlink signals; 

wherein the downlink circuitry is configured to wirelessly transmit the transformed downlink signals via one or more antennas to the service area (though in some embodiments one or more of the base station signals are received in a digital form (for example, in some repeater systems implemented as a digital DAS, one or more of the base station downlink signals are received in a digital baseband form complying with, for example, the Common Public Radio Interface ("CPRI") protocol, Open Radio Equipment Interface ("ORP") protocol, the Open Base Station Standard Initiative ("OBSAI") protocol, or other protocol), see ¶ 0029;  one skill in the art would recognized that each of base station have service area and/or via repeater device). 
Regarding claim 28, BRAUN inherently discloses the base station comprises a Terrestrial Trunked Radio (TETRA) base station ((intended used, TETRA network is deployed in Germany, see ¶ 0004). 
BRAUN inherently discloses the one or more antennas are tilted upward away from the ground (inherent feature: antenna 104 for transmitting signals to repeater 100, see figure 1). 
Regarding claim 32, BRAUN inherently discloses wherein the base station comprises a plurality of uplink receivers configured to receive radio frequency uplink signals from user equipment inside a plurality of buildings (inherent feature: the base station 102 can directly receive from the  UE 114, 115, see figure 1). 
Regarding claim 33, BRAUN inherently discloses uplink circuitry configured to receive, via the one or more antennas, radio frequency uplink signals (receiving signals from antenna 104, see figure 1). 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COOK et al. (US 6005884 B1), hereinafter COOK.
Regarding claim 16, COOK discloses a base-station repeater for deployment with a base station (repeater 18, see figure 1) configured to supply capacity for serving 
downlink circuitry configured to receive downlink signals from the base station; wherein the downlink circuitry comprises a first signal transformation circuit configured to transform the received downlink signals in order to generate transformed downlink signals that cannot be detected by user equipment outside the service area (the repeater comprising downlink converter 54 and transmitter amplifier 62, see figure 2); and 
wherein the downlink circuitry is further configured to wirelessly transmit the transformed downlink signals via one or more antennas to a service-area repeater located in the service area (transmitting the converted downlink signal via antenna 24, see figure 2). 
Regarding claim 17, COOK discloses the first signal transformation circuit is configured to transform the received downlink signals by inverting a spectrum of the received downlink signals (the UP converter 54 convert downlink signals, see figures 2-4). 
Regarding claim 18, COOK discloses the downlink signals received from the base station are digital downlink signals (the signal processor 28a to DAC 24 in repeater is digital, see figure 4). 
COOK discloses the downlink signals received from the base station are radio frequency downlink signals (the downlink signals received from the base station 12 is radio frequency downlink signals, see figures 2-4). 
Regarding claim 23, COOK discloses uplink circuitry configured to receive, via the one or more antennas, radio frequency uplink signals, wherein the uplink circuitry is further configured to transmit uplink signals derived from the radio frequency uplink signals to the base station (receiving from signals at antenna 24 from remote terminal 16s and further transmitting the signals to base station 12c, see figure 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAUN in view of COOK.
Regarding claims 27 and 34, BRAUN fails to discloses the base station includes the first signal transformation circuit is configured to transform the downlink signals by inverting a spectrum of the downlink signals or wherein the uplink circuitry is configured to receive transformed radio frequency uplink signals, wherein the uplink circuitry comprises a second signal transformation circuit configured to de-transform the 
In the same field of endeavor, BRAUN discloses that the base station 12b comprises the signal processor 28, the transceiver 30, the communications interface 34, and the converter 70. The converter 70, which is connected between the signal processor 28 and the transceiver 30, includes an up-converter 72 and a down-converter 74 for conducting frequency conversion operations to shift the frequency of signals distributed to and from the transceiver 30. The up-converter 72 converts the RF signal of outgoing data from the transceiver 30 and generates an IF signal of outgoing data for distribution to the signal processor 28. In contrast, the down-converter 74 accepts the IF signal of incoming data from the signal processor 28 and, in response, outputs an RF signal of incoming data to the transceiver 30. Consequently, it will be appreciated that the up-converter 72 conducts up-conversion operations, whereas the down-converter 74 conducts down-conversion operations (see figure 3 and col. 16 line 52 to col. 17 line 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the application to implement COOK’s teaching in the base station taught by BRAUN for allowing the base station to continue to transmit and receive RF signals, while further supporting the communication of IF signals between the base station 12b and the repeaters 18a.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAUN.
BRAUN fails to disclose the base station in the first signal transformation circuit is configured to generate the transformed radio frequency downlink signals by: swapping an in-phase component and a quadrature component of a complex baseband signal to generate an inverted complex baseband signal; and upconverting the inverted complex baseband signal to generate the inverted radio frequency downlink signals or  inverting an in-phase component or a quadrature component of a complex baseband signal to generate an inverted complex baseband signal; and upconverting the inverted complex baseband signal to generate the inverted radio frequency downlink signals.
BRAUN, however, discloses that the DSP in the repeater 100 comprises the signal paths 211-1 through 211-n for each downlink sub-band further include digital up-converters (DUCs) 217-1 through 217-n that digitally upconvert the processed baseband downlink digital IQ samples and produces upconverted wideband downlink digital IQ samples for all the downlink sub-bands. The upconverted wideband downlink digital IQ samples are then digitally summed using summer 219. The resulting summed wideband downlink digital IQ samples are output from the DSP unit 210 (see ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the DSP with the same capability in any of the base stations 102 or 110s for a network without having to provide a repeater for processing multiple downlink sub-bands. 

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Claim 26
The examiner respectfully disagrees with the applicant’s argument.   The cited reference BRAUN discloses in ¶ 0029:
The repeater 100 in this example is illustrated as including downlink repeater circuitry 119 and unlink repeater circuitry 120. In general, the downlink repeater circuitry 119 is configured to receive one or more downlink signals from one or more base stations 102 and 110-1 through 110-n. These signals are also referred to here as "base station downlink signals." Each base station downlink signal includes one or more radio frequency channels used for communicating in the downlink direction with the User Equipment (UE) 114 and 115 over the relevant wireless air interface. Typically, each base station downlink signal is received as an analog radio frequency signal, though in some embodiments one or more of the base station signals are received in a digital form (for example, in some repeater systems implemented as a digital DAS, one or more of the base station downlink signals are received in a digital baseband form complying with, for example, the Common Public Radio Interface ("CPRI") protocol, Open Radio Equipment Interface ("ORP") protocol, the Open Base Station Standard Initiative ("OBSAI") protocol, or other protocol).

As cited above the, the base station base station generate both analog frequency signal as downlink signals  and transmit the downlink signals to the serving area or remote serving area via repeater 100.   The base station also generate digital downlink signals and  transmit the digital downlink signal (transformed) via one or more antennas to service area or remote service area via repeater 100 (see figure 1).   Therefore, BRAUN discloses the claimed subject matter “first signal transformation circuit configured to transform the downlink signals to generate transformed downlink signals that cannot be detected by user equipment outside the service area”. 
	
Claim 16
The examiner respectfully disagrees with the applicant’s argument.  The cited reference COOK discloses the following in figure 2:

    PNG
    media_image1.png
    693
    468
    media_image1.png
    Greyscale

	COOK also discloses in Col. 10 lines 27-48; Col. 13 lines 54-63; col. 16 lines 23-36 the following:
The communications interface 34 also accepts outgoing data, which is generated by the host computer 14 and distributed to the base station 12 via the second communications link 36. Similar to the conversion operation conducted for incoming data, the communications interface 34 processes the outgoing data to generate processed outgoing data. …. The signal processor 28 routes the transmitted outgoing data to each of the communications links 26 for delivery to the repeaters 18. In response, each repeater 18 "repeats" the transmitted outgoing data by generating an amplified signal representing amplified outgoing data. In this manner, the amplified outgoing data is transmitted to each of the repeater terminals 16 within the coverage areas 20 of the repeaters 18 (emphasis added). 

, the remote terminals 16 can freely roam about the physical locations of the data communications system 10 by moving from one coverage area of a repeater 18 to another repeater's coverage area. Consequently, communications between the remote terminal 16 and the base station 12 can occur so long as the remote terminals 16 remain within the predetermined area of the data communications system 10 (emphasis added). 

Each repeater 18a receives the IF signal of outgoing data at the opposite end of the first communications link 26. This IF signal is passed to the up-converter 54 for shifting the carrier frequency range from the IF range to the RF range. Specifically, the up-converter 54 converts the IF signal of outgoing data to an RF version of the outgoing data. The transmit amplifier 62 accepts the RF signal of outgoing data and, in turn, generates an amplified version of this signal. The amplified outgoing data is output by the transmit amplifier 62 to the antenna 24 for distribution to the remote terminals 16 within the predetermined area 22. It will be understood that the up-conversion operation performed by the repeater 18a facilitates the forwarding of the RF signal of outgoing data to repeaters 16 within its coverage area (emphasis added). 

As cited above as, examples, and the above figure show the repeater 18a receive signal from the base station 10a.  The up converter 54 in the repeater and the transmit amplifier 62 convert the received signal and amplify the signal and transmit the signal within it coverage area 20.  The remote terminals can communicate with the base station if the terminals are within the predetermined area 22 or the serving area of each repeater.   Therefore, COOK discloses the claimed subject matter “wherein the downlink circuitry comprises a first signal transformation circuit configured to transform the received downlink signals in order to generate transformed downlink signals that cannot be detected by user equipment outside the service area.”

Allowable Subject Matter
Claims 1-15 are allowed.

s 7-14, 20-22, 24-25, 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412